Title: To Thomas Jefferson from John H. Craven, 18 February 1808
From: Craven, John H.
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Monticello feb. 18th. 08
                  
                  I receivd yours of the 11th and have noted its Contents, with respect to perrys order I have ben wating for some time to get a Settlement with him but have not yet been able to do So and Shall therefore be under the necesaty of Sending you only a part of what I had against him I enclose you an order from him for 70 dollars I have been So Confind at home for Some time with a Sick famely. I have bureed one of my Children and have another that I dont expect wil live long—or I Should of had the order for a larger Sum be So good as to inform me whether the imbargo is likely to Come off Soon I have wheat flour and tobacco in richm but Cant Sell either for any price in moniy so long as that Continues—
                  I have not Seen Mr. Chisholm Since he returnd from down the Country but So Soon as I Can get the order from him I wil Send it on—I am with respect your obdt Sert
                  
                     John H Craven 
                     
                  
               